DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s amendment filed October 13, 2021. Claims 11-15, 18-19 and 23 are pending in the application. Claim 11 has been amended. Claim 23 is newly added. Claims 11-15, 18-19 and 23 will presently be examined to the extent they read on the elected subject matter of record.
 Status of the Claims
The rejection of claims 11 and 15 under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 7,074,392) in view of Patel et al. (US 2015/0320816) and Dhuppad et al. (US2011/0105448) is withdrawn due to the amended of the claims to add the limitation of “an aqueous diluent”.
The rejection of claims 12-14 under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 7,074,392) in view of Patel et al. (US 2015/0320816) and Dhuppad et al. (US2011/0105448) as applied to claims 11 and 15 above, and further in view of Herschler (US 4,296,104), Arkin et al. (US 2005/0137164) and Shah (US 2012/0157536) is withdrawn due to the amended of the claims to add the limitation of “an aqueous diluent”.
The rejection of claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 7,074,392) in view of Patel et al. (US 2015/0320816) and Dhuppad et al. (US2011/0105448) as applied to claims 11 and 15 above, and further in view of Coly-Mycin® M Parenteral Product Sheet (2006, Monarch Pharmaceuticals), is withdrawn due to the amended of the claims to add the limitation of “an aqueous diluent”.

New Rejections Necessitated by Amendment filed October 13, 2021
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 7,074,392) in view of Patel et al. (US 2015/0320816) and the Tandel Publication (2012, Journal of Drug Delivery & Therapeutics, Tandel et al.). 
Applicant’s Invention
Applicant claims a combination treatment method for treating a bacterial or fungal nail infection, the method comprising: providing first composition components for mixing with an aqueous diluent to formulate a first topical nail composition comprising a nail lacquer for application to an infected nail in a thin layer, wherein the first composition components comprise: mupirocin, itraconazole, urea, and tobramycin, colistimethate, gentamycin or combination thereof; providing a second composition components for mixing with an aqueous diluent to formulate a second topical nail composition comprising a nail lacquer for application to the infected nail in a thin layer, wherein the second composition components comprise: urea, and one or more of voriconazole or itraconazole. 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
	Regarding claim 11, Friedman et al. teach a sustained release therapeutic nail varnish composition comprising: (a) an antifungal effective amount of an antifungal agent; (b) a keratolytic agent in an amount sufficient to increase and facilitate penetration of said antifungal agent into the nail; (c) greater than 3% (w/w) of a humectant to trap water (diluent); (d) water in an amount sufficient to hydrate the nail and thereby to further increase permeability of the nail in combination with said keratolytic agent; (e) a liquid nail lacquer component comprising a polymeric film forming agent and a volatile solvent, said agent selected to form a sustained release film upon application of said composition on a nail and evaporation of said volatile solvent; said water and said humectant in combination still further facilitating penetration of said antifungal agent into the nail, and thereby enhancing therapeutic effectiveness of urea (col. 14, lines 24-25, claim 5). Friedman et al. teach the nail varnish further comprises an antibacterial agent (col. 14, lines 26-28, claim 6). Friedman et al. teach the antibacterial agent is mupirocin (col. 14, lines 29-31, claim 7). 
Friedman et al. teach the delivery system is in the form of a solution or spray for self-application by the patient. After application of the solution to the nail surface, the solvent evaporates and a film/coating is formed on the surface (col. 7, lines 4-5).
Regarding claim 15, Friedman et al. teach a method of preparing a sustained release varnish or spray formulation for treating the nail and surrounding tissues, comprising the steps of (a) preparing a solution including at least one volatile solvent; (b) adding water to the solution prepared in (a); (c) dissolving the pharmaceutically effective agents, and excipients in the solution prepared in (b); (d) adding the humectant to the solution prepared in (c) when the formulation ingredients are completely Is dissolved; and (e) dissolving the polymeric film-forming agents in the solution prepared in (d) (col. 6, lines 23-33).
Friedman et al. teach the compositions may be applied to the infected nail and surrounding tissues once a day up to once a week (col. 13, lines 41-42). 
Friedman et al. further teach it is understood that the precise concentrations and duration of treatment is a function of the tissue being treated. It is to be noted that concentrations may also vary with the age and condition of the individual treated. It is to be further understood that for any particular subject, the frequency of application should 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

Friedman et al. do not specifically disclose the first composition comprises itraconazole and colistimethate or a second composition comprising urea and voriconazole. It is for this reason Patel et al. and Tandel et al. are added as secondary references.
Regarding claim 11, Patel et al. teach a composition that is ideal for any skin condition that would benefit from barrier protection (page 1, paragraph 16). Patel et al. teach the composition further comprises one or more of the following ingredients: Mupirocin: 1-5% and Colistimethate: 0.5-3.0% (page 6, claim 3)  The composition of claim 3 or 2 further comprising one or more of the following ingredients : Itraconazole: 0.5-3.0%, Fluconazole: 0.5-3.0%, and Nystatin: 10,000-50,000 U/GM (page 6, claim 4). Patel et al. teach the composition of claim 4 further comprising one of more of the following ingredients: Xylitol: 0.5-2.0%, Rifampin: 0.5-5.0%, Collagen: 0.5-5.0%, Collagenase: 100-500 U/GM, Fluticasone: 0.1-2.0%, Betamethasone: 0.025-0.2%, and Urea: 5-50%. 
Regarding claim 11, Tandel et al. teach the work investigated the permeability of the antifungal drug, Voriconazole through the human nail plate from the nail lacquer formulation with and without a penetration enhancer (page 25, Introduction, Col. 2, paragraph 1). Tandel et al. teach voriconazole was chosen as the model antifugal agent. Aqueous solutions were prepared using deionized water supplied by Millipore Trichophyton rubrum seeded SDA plates showed the zones of inhibitions for the Voriconazole nail lacquer when compared with the control of nail lacquer formulation containing the nail lacquer base only (page 27, col. 1, paragraph 3). Tandel et al. teach a higher Voriconazole concentration and therefore higher concentration gradient has a positive influence on passive diffusion. The Voriconazole nail lacquer was also found to be effective in inhibiting the growth of the nail fungi, Trichophyton rubrum and gave moderate zones of inhibition conferring for the reapplication of the formulation at intervals for sustaining the certain state of inhibition to cure the fungal infection (page 32, paragraph 2).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Friedman et al., Patel et al. and Tandel et al. and use itraconazole and colistimethate in the composition taught by Friedman et al. Friedman et al. teach a sustained release therapeutic nail varnish composition comprising: (a) an antifungal effective amount of an antifungal agent; (b) a keratolytic agent in an amount sufficient to increase and facilitate penetration of said antifungal agent into the nail. Friedman et al. teach the keratolytic agent is urea. Many of the antifungal agents taught by Friedman et al. are azole fungicides. Friedman et al.  re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional ingredients that are used to treat nail infections and skin conditions set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to combine known ingredients that are used to treat nail infections, with a reasonable expectation of success.
Regarding the claim limitation of application to an infected nail in a thin layer, Friedman et al. teach the application on the nail. One of ordinary skill in the art would have been motivated to apply the nail lacquer in a thin layer since Friedman et al. teach that it is understood that the precise concentrations and duration of treatment is a function of the tissue being treated. As such, one of ordinary skill in the art would have been motivated to apply the nail lacquer in thin layer as a matter of optimization to determine the amount of nail lacquer needed to treat the nail infection.
 re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional ingredients that are used to treat nail infections set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to combine known ingredients that are used to treat nail infections, with a reasonable expectation of success.
Regarding the limitation of that the second composition comprises urea, Tandel et al. teach that the composition comprises a penetration enhancer. It would have been obvious to one of ordinary in the art to use urea as a penetration enhancer in the composition because Friedman et al. teach that urea is used as a keratolytic agent, which increases and facilitates penetration of said antifungal agent into the nail. As such, one of ordinary skill in the art would have been motivated to use any known 
Regarding the claim limitation of application to an infected nail in a thin layer, Tandel et al. the formulations were made by the standard protocols for the nail lacquer formulation and applied to nails for the permeation studies. One of ordinary skill in the art would have been motivated to apply the nail lacquer in a thin layer as one of ordinary skill in the art would have been motivated to apply the nail lacquer in thin layer as a matter of optimization to determine the amount of nail lacquer needed to treat the nail infection.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 7,074,392) in view of Patel et al. (US 2015/0320816) and (2012, Journal of Drug Delivery & Therapeutics, Tandel et al.) as applied to claims 11 and 15 above, and further in view of Herschler (US 4,296,104), Arkin et al. (US 2005/0137164) and Shah (US 2012/0157536). 
Applicant’s Invention
Applicant claims a combination treatment method for treating a bacterial or fungal nail infection, the method comprising: providing first composition components for mixing with an aqueous diluent to formulate a first topical nail composition comprising a nail lacquer for application to an infected nail in a thin layer, wherein the first composition 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
The teachings of Friedman et al., Patel et al., and Tandel et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

Friedman et al., as modified by Patel et al., and Tandel et al., do not specifically disclose the method further comprises a third topical nail composition for application to the infected nail in a thin layer prior to application of the first topical nail composition and/or the second topical nail composition, the third topical nail composition comprising a solution including NSAID and DMSO or the weight percentage of diclofenac and DMSO of claim 14. It is for this reason Herschler, Arkin et al., and Shah are added as secondary references. 

Arkin et al. teach novel NSAID pharmaceutical compositions and methods for the treatment of skin disease (Abstract). Arkin et al. teach compositions containing NSAIDs such as diclofenac, together with components such as, urea, which have the potential to act as penetration enhancers, are known in the art (page 2, paragraph 24). Arkin et al. teach in cases where the pharmaceutical composition comprises urea as a penetration modifier, a concentration of the urea preferably ranges between about 5 weight percentages and about 15 weight percentages of the total weight of the composition, more preferably between about 5 weight percentages and about 10 weight percentages (page 4, paragraph 41). Arkin et al. teach dermal application of an NSAID such as diclofenac and hence can be beneficially used in the treatment of skin conditions such as, psoriasis (both plaque-type psoriasis and nail bed psoriasis) (page 6, paragraph 85). Arkin et al. teach the concentration of the active ingredient in the compositions of the present invention, whether the active ingredient is diclofenac or any other NSAID, 
Shah teaches in the Background of the Invention that solution containing diclofenac with dimethyl sulfoxide as skin penetration enhancer was marketed (page 1, paragraph 5). 
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Friedman et al., as modified by Patel et al. and Tandel et al., Herschler, Arkin et al., and Shah and pre-treat the nail with a  third composition prior to applying the topical nail composition, wherein the pre-treatment composition contains a NSAID and DMSO in the compositions taught by Friedman et al., as modified by Patel et al. and Tandel et al. Friedman et al. teach a sustained release therapeutic nail varnish composition comprising: (a) an antifungal effective amount of an antifungal agent; (b) a keratolytic agent in an amount sufficient to increase and facilitate penetration of said antifungal agent into the nail. Friedman et al. teach the keratolytic agent is urea. Many of the antifungal agents taught by Friedman et al. are azole fungicides. Friedman et al. teach that the compositions also include an antibacterial agent, mupirocin. Tandel et al. teach aqueous voriconazole nail lacquer was found to be effective in inhibiting the growth of the nail fungi, Trichophyton rubrum and gave moderate zones of inhibition conferring for the reapplication of the formulation at intervals for sustaining the certain state of inhibition to cure the fungal infection. Tandel et al. teach concentrations of voriconazole concentrations ranged from 0 µg/ml to 800 µg/ml.
KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Regarding the amount of DMSO and diclofenac present in the pre-treatment solution, one of ordinary skill in the art would have been motivated to adjust the amount of each component of the composition as a matter of experimentation and optimization. Arkin et al. teach the concentration of the active ingredient, diclofenac, preferably ranges between about 0.5 weight percentage and about 5 weight percentages. Herschler teaches when DMSO is used in the same composition with urea for the removal of cuticle, for treating diseased finger and toe nails, the composition should include at least 10 weight percent each of DMSO and urea to be effective. One of ordinary skill in the art would have been motivated to adjust the amount of each component to obtain the most effective penetration enhancing composition. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

s 18, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 7,074,392) in view of Patel et al. (US 2015/0320816) and the Tandel Publication (2012, Journal of Drug Delivery & Therapeutics, Tandel et al.) as applied to claims 11 and 15 above, and further in view of Coly-Mycin® M Parenteral Product Sheet (2006, Monarch Pharmaceuticals), Bactroban Ointment (2014, Prescribing Information, GlaxoSmithKline), Doncker et al. Abstract (1990, Br. J. Clin Pract Suppl.), and Voriconazole (2009, Pfizer Canada, Inc.).
Applicant’s Invention
Applicant claims a combination treatment method for treating a bacterial or fungal nail infection, the method comprising: providing first composition components for mixing with an aqueous diluent to formulate a first topical nail composition comprising a nail lacquer for application to an infected nail in a thin layer, wherein the first composition components comprise: mupirocin, itraconazole, urea, and tobramycin, colistimethate, gentamycin or combination thereof; providing a second composition components for mixing with an aqueous diluent to formulate a second topical nail composition comprising a nail lacquer for application to the infected nail in a thin layer, wherein the second composition components comprise: urea, and one or more of voriconazole or itraconazole. 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
The teachings of Friedman et al., Patel et al., and the Tandel Publication with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

Friedman et al., as modified by Patel et al., and Tandel et al., do not specifically disclose the concentration of the components as claimed in claim 18 or the application timing of claim 19. It is for this reason Coly-Mycin® M Parenteral Product Sheet, Bactroban Ointment, Doncker et al. Abstract, and Voriconazole are added as secondary references.
Regarding claim 23, Tandel et al. teach the use of phosphate buffer saline in the compositions. 
Coly-Mycin® M Parenteral (Colistimethate for Injection, USP) contains 150 mg colistin base activity (page 3, Description).
Bactroban Ointment teaches that each gram of BACTROBAN ointment contains 20 mg mupirocin (page 1, Description).
The Doncker et al. Abstract teaches that short term treatment with itraconazole 100 mg daily gave better results than 50 mg daily in treating fungal infections of the skin (entire Abstract).
Voriconazole teaches voriconazole is available as 50 mg and 200 mg tablets (page 1, col. 1, How should this drug be taken?).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Friedman et al., as modified by Patel et al. and Tandel et al., and Coly-Mycin® M Parenteral Product Sheet, Bactroban Ointment, Doncker et al. Abstract, and Voriconazole and use the concentrations of the components claimed as a matter of experimentation and optimization. Patel et al. teach 
Regarding claim 19, one of ordinary skill in the art would have been motivated to apply the first topical nail composition to the infected nail in a daily administration and the second topical nail composition to the infected nail in a separate, second daily administration because Friedman et al. teach the compositions may be applied to the 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed October 13, 2021 have been fully considered but they are not persuasive. Applicant argues Friedman fails to teach itraconazole and colistimethate. Applicant argues that the lack of teaching of itraconazole indicates that it would not have been obvious to include itraconazole in the sustained release composition for nails of Friedman because, despite Friedman describing many antifungals, wherein none of the many antifungals or azoles include itraconazole. In response to Applicant’s argument, as indicted in the rejection Friedman et al. do not teach the inclusion of itraconazole and colistimethate. However, Friedman et al. teach a sustained release therapeutic nail varnish composition comprising: (a) an antifungal effective amount of an antifungal agent; (b) a keratolytic agent in an amount sufficient to increase and facilitate penetration of said antifungal agent into the nail. Friedman et al. teach the keratolytic agent is urea. Many of the antifungal agents taught by Friedman et al. are azole fungicides. Friedman et al. teach that the compositions also include an  re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional ingredients that are used to treat nail infections and skin conditions set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to combine known ingredients that are used to treat nail infections, with a reasonable expectation of success.
Applicant argues Patel teaches barrier protection for treatment of wounds and scars, which is a different application than a solution or spray of Friedman for applying to nails. In response to Applicant’s argument, while Patel does not specifically teach application to nails, it would have been obvious to one of ordinary skill in the art that skin and nails are made up of keratin. As such, since skin and nails are made up of the same material, keratin, one of ordinary skill in the art would have found it obvious that the composition comprising mupirocin, itraconazole and colistimethate used to treat skin can also be used to treat nails. 

The claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRIAE M HOLT/           Examiner, Art Unit 1616                                                                                                                                                                                             
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616